Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-13-00706-CV

  JUDSON INDEPENDENT SCHOOL DISTRICT and Michael L. Williams, in his official
                   capacity as Commissioner of Education,
                                 Appellants

                                                v.

                                    Maria Hortencia RUIZ,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20399
                        Honorable Martha B. Tanner, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the district court is
REVERSED and judgment is RENDERED affirming the decision of the Commissioner of
Education signed December 5, 2012.

       We ORDER that the appellants, Judson Independent School District and Michael L.
Williams in his official capacity as Commissioner of Education, recover their costs of this appeal
from appellee, Maria Hortencia Ruiz.

       SIGNED March 31, 2015.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice